Citation Nr: 1236021	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to July1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.    

In May 2010, the Board noted that the claim for service connection for hypertension was subject to a stay pending issuance of new regulations governing the presumption of service connection for ischemic heart disease.  In September 2011, the Board remanded the issue of service connection for hypertension for additional evidentiary development.  

With regard to other issues previously on appeal, in May 2010, the Board denied service connection for posttraumatic stress disorder and remanded the issues of service connection for tinnitus and hearing loss.  The Board's decision with respect to service connection for posttraumatic stress disorder was final when issued.  See 38 C.F.R. § 20.1100 (2011).  In a September 2011 decision, the Board denied service connection for hearing loss and tinnitus.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In September 2011, the Board remanded this claim for a VA examination for an opinion to assist in determining the nature and etiology of the Veteran's hypertension.  The VA examiner was directed to consider the single blood pressure reading at service separation and the history of elevated blood pressure readings since service.  The VA examiner was requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension is causally or etiologically related to the Veteran's active service.  

Concerning the question of in-service disease or injury, service treatment records reveal the report of an August 1971 examination at which time the Veteran's blood pressure was 128/86.  The June 1975 service separation examination report reveals a reading of 138/90.  Thus, while the Veteran's blood pressure was elevated in service, the reading at separation does not meet VA's definition of hypertension, as that definition requires that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

After service, a January 1977 evaluation reveals a reading of 140/96, with a plan to recheck the reading in one week, but with no follow-up reading.  A January 1978 evaluation shows a reading of 120/88.  A March 1980 family practice clinic note shows a blood pressure reading of 126/88.  A treatment note in May 1981 shows a reading of 150/100.  A follow-up in June 1981 shows a reading of 148/102.  A treatment note in July 1981 shows a reading of 154/120 with a diagnosis of hypertension.  Medication was prescribed.  Thus, while there is a reading in January 1977 that is hypertensive under VA regulations, this is only a single reading, and the first diagnosis of hypertension does not appear until July 1981, approximately six years after service separation, though elevated blood pressure readings are demonstrated since at service separation and since service separation.  

The Veteran was afforded a VA examination in February 2012.  The examiner reviewed the claims file and confirmed the initial diagnosis of hypertension as July 1981.  It was the opinion of the examiner that the current hypertension is not related to service; however, the Board finds that the rationale provided by the February 2012 VA examiner is legally erroneous, so is inadequate, and does not meet the requirements of the Board's remand.  First, while the examiner stated that there was medical literature which establishes that blood pressure is affected by factors such as dietary salt intake, sedentary lifestyle, smoking, stress, obesity (particularly visceral obesity), alcohol intake, Vitamin D deficiency, aging, some inherited genetic mutations, having a family history of hypertension, an elevated level of renin, and sympathetic nervous system overactivity, he did not specifically relate the Veteran's hypertension in this case to any of these conditions.  Thus, the identification of these factors does not serve as a rationale for a finding that the Veteran's hypertension is not related to service.  

Second, the February 2012 examiner noted that, after the June 1975 reading, subsequent readings were obtained during evaluations for other medical conditions which may have affected his blood pressure; however, as no specific condition was identified as likely causing or affecting the elevated blood pressure readings, and no rationale was given as to why the elevated readings were not in fact attributable to a continuation of the in-service elevated reading, such assertion as etiology of the blood pressure readings is mere speculation.  In sum, the reasoning provided by the examiner amounts to speculation and does not provide a logical foundation for the opinion.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, for the reasons cited above, there has not been substantial compliance with the Board's remand instructions, and further development is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate VA examiner based on a review of the pertinent evidence in the claims file on the question of whether the Veteran's hypertension is related to service, including the elevated blood pressure readings in service.  If the reviewing examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewing clinician or examiner.  

The reviewing clinician/examiner is requested to offer the following opinion:  

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension is causally or etiologically related to the Veteran's service?  In rendering the opinion, the reviewing clinician/examiner is directed to consider the elevated blood pressure reading at service separation (138/90 in June 1975), the Veteran's reported history of continuous symptoms of hypertension since service, and the recorded elevated blood pressure readings taken after service until the diagnosis of hypertension in July 1981.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  This rationale should explain the opinion(s) reached in terms of the evidence of record, the findings (if any) on examination, and commonly accepted medical principles.  If the requested medical opinion(s) cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue of service connection for hypertension should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

